Citation Nr: 1639574	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a neurological/neurovascular disorder claimed as a nerve disorder in the form of shaking uncontrollably, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971 and had additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded this matter in March 2015 for further development.  Such has been completed and this matter is returned to the Board for further consideration.  

Given that the evidence obtained pursuant to the Board's March 2015 disclosed evidence of a neurovascular disorder with manifestations of a movement disorder, the Board has recharacterized the issue to include such a disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a neurological or neurovascular disorder manifested by involuntary movements as secondary to herbicide exposure.  He is noted to have served on active duty in Korea, not in Vietnam, however his Korean service included service in Camp Casey where he took a course that involved biological, chemicals and radiation agents in 1970.  See p 83 of 83 pg SPR.  

The Board finds that the development ordered in the March 2015 Remand has only been partially completed and further remand is necessary.  

The March 2015 remand's directives first directed that medical evidence be obtained including Social Security records and private medical records from a Dr. L his private neurologist, who he described receiving treatment from in a December 2011 statement, in addition to obtaining service personnel records.  Then the remand ordered that if such records obtained were to show evidence of a neurological disorder, then further development should be undertaken with the JSRRC to attempt to determine whether the Veteran had exposure to herbicides while serving at Camp Casey in Korea.  Although the Veteran failed to provide records from his privata neurologist, Dr. L, the Social Security records obtained disclosed evidence of a neurovascular disorder with symptoms resembling those he cited in his claim.  

Specifically the Social Security records show treatment in August 2009 for involuntary movements that were assessed as akithesia versus myoclonic jerks versus chorea that were believed to be secondary to infarcts of the right basilar ganglia  See 183 page SSA records in VBMS at pages 102, 116, 132, 138, 157,166.  Notwithstanding this significant evidence, the RO determined in its January 2016 SSOC that there was no evidence of a neurological disorder and adjudicated the claim without conducting further development.  

The Board notes that the Veteran's service connection claim for a neurological disorder was described as manifested by "shaking uncontrollably" in the September 2011 Report of General Information that formed the basis for the claim.  Given that this description of his claimed disorder is shown to be a movement disorder which is now shown to be manifested in the August 2009 records, the Board finds that the additional development should be completed, specifically that involving requesting further development by the JSRRC.  Additionally, should the development confirm exposure to Agent Orange, additionally development should be undertaken including giving the Veteran another opportunity to identify additional medical evidence in support of his claim, including records from Dr. L, and providing him an examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify, including with the JSRRC, the Veteran's claimed exposure to herbicides in Korea. The Veteran's specific unit information and dates of service with respect to each duty station should be provided with the request to the JSRRC, to include information regarding his training in Camp Casey that involved biological, chemicals and radiation agents in 1970.

2.  Based upon the findings made in response to 
directive #1, make a finding whether the Veteran was exposed to herbicides in service.  If the Veteran was not found to be exposed to herbicides, issue a formal finding of fact to that effect.  

If the Veteran was found to be exposed to herbicides and has a current neurological disorder, then request the Veteran provide any additional medical evidence pertaining to his claimed neurological/neurovascular disorder including records from Dr. L.

3.  Following the completion of such development in directive #2, forward the claims file to a VA examiner for an opinion regarding the nature and likely etiology of the Veteran's neurological/neurovascular disorder. 

4.  After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to service connection for a neurological disorder.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




